 

Exhibit 10.6

 

SEPARATION AGREEMENT

 

This Separation Agreement (“Agreement”) is entered as of August 26, 2020,
between Philip L. Rose, Ph.D. (hereinafter referred to as “Executive”) and XG
Sciences, Inc., a Michigan corporation, (hereinafter referred to as the
“Company”). Executive and Company collectively are referred to as the “Parties,”
and individually are referred to as a “Party.”

 

RECITALS

 

WHEREAS, Executive was employed by Company pursuant to the terms of an
Employment Agreement dated December 16, 2013 (the “Employment Agreement”); and

 

WHEREAS, Executive has certain post-employment obligations set forth in the
Confidentiality Agreement referenced in Section 6 of the Employment Agreement;
and

 

WHEREAS, Effective August 26, 2020 (the “Resignation Date”), Executive has
resigned without cause (as term is defined in the Employment Agreement) pursuant
to Section 5 (c) of the Employment Agreement and resigned as a member of the
Company’s Board of Directors; and

 

WHEREAS, while Executive is not entitled to certain post-resignation severance
payments, Company is providing them to Executive provided that he executes and
does not revoke this Agreement, which includes a full and general release of all
liability; and

 

NOW, THEREFORE, in consideration of the promises, the performance of the
covenants and agreements hereinafter contained, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties agree as follows:

 

1.           Adoption of Recitals. The Parties hereto adopt the above recitals
as being true and correct, and they are incorporated herein as material parts of
this Agreement.

 

2.           Severance Benefits.

 

a.       Provided that Executive signs and returns this Agreement to the Company
without revoking it, and complies with the material terms of this Agreement, the
Company will provide the following Severance Benefits for four (4) months from
the Resignation Date: i) continuation of Executive’s current base salary at the
biweekly rate of $8,923 at such times as the normally recurring payroll
payments, and ii) 100% of the COBRA premiums for Executive’s and Executive’s
family health insurance benefits as were in effect on the Resignation Date.
Executive acknowledges that Executive has twenty-one (21) days after receipt of
this Agreement to consider and accept this Agreement. Accordingly, Executive
must sign and return this Agreement by 5:00 PM on September 16, 2020. Executive
further acknowledges that after Executive has signed the Agreement, Executive
may revoke the Agreement within seven (7) days of signing it.

 

b.       Section 409A Compliance. This Agreement is intended to comply, to the
extent applicable, with the provisions of Section 409A of the Internal Revenue
Code of 1986, as amended (“Section 409A”) and shall, to the extent practicable,
be construed in accordance with such section. For purposes of this Agreement,
each amount to be paid or benefit to be provided will be construed as a separate
identified payment for purposes of Section 409A, and any payments that are due
within the “short term deferral period” as defined in Section 409A will not be
treated as deferred compensation unless applicable law requires otherwise. The
Company makes no representations or warranties that the payments provided under
the Agreement or any other agreement comply with, or are exempt from, Section
409A, and in no event shall the Company be liable for any portion of any taxes,
penalties, interest, or other expenses that may be incurred by Executive on
account of Section 409A.

 

 1 

 

 



3.          Release. In consideration of the Severance Benefits, Executive
hereby fully, forever, irrevocably and unconditionally releases, remises and
discharges XG Sciences, Inc., and its related affiliates, subsidiaries, parents,
predecessors, and successors, and all of its respective past and present
officers, directors, stockholders, partners, members, Executives, agents,
representatives, plan administrators, attorneys, insurers and fiduciaries (each
in their individual and corporate capacities) (collectively, the “Released
Parties”) from any and all claims, charges, complaints, demands, actions, causes
of action, suits, rights, debts, sums of money, costs, accounts, reckonings,
covenants, contracts, agreements, promises, doings, omissions, damages,
executions, obligations, liabilities, and expenses (including attorneys’ fees
and costs), of every kind and nature that Executive ever had or now has against
any or all of the Released Parties, including, but not limited to, any and all
claims arising out of or relating to Executive’s employment with and/or
separation from the Company, including, but not limited to, all claims under
Title VII of the Civil Rights Act of 1964; the Americans With Disabilities Act
of 1990; the Age Discrimination in Employment Act; the Genetic Information
Nondiscrimination Act of 2008; the Family and Medical Leave Act; the Worker
Adjustment and Retraining Notification Act; Section 806 of the Corporate and
Criminal Fraud Accountability Act of 2002; the Rehabilitation Act of 1973;
Executive Order 11246; Executive Order 11141; the Fair Credit Reporting Act;
Sections 1981 and 1983 of the Civil Rights Act of 1866; Sections 1981 through
1988 of Title 42 of the United States Code, as amended; the Immigration Reform
and Control Act; the Equal Pay Act; any local, state, federal or foreign
whistleblower statute, regulation, ordinance or law, including the Michigan
Whistleblowers Protection Act and whistleblower/retaliation claims under the
workers’ compensation law; the Fair Labor Standards Act; the Consolidated
Omnibus Reconciliation Act; the Occupational Safety and Health Act; the Fair
Credit Reporting Act; the Older Workers’ Benefits Protection Act; the Executive
Retirement Income Security Act of 1974; the Michigan Elliott-Larsen Civil Rights
Act (ELCRA); the Michigan Persons with Disabilities Civil Rights Act; the
Bullard-Plawecki Employee Right to Know Act; the Michigan Workforce Opportunity
Wage Act; the Michigan Occupational Safety and Health Act (MIOSHA); the Michigan
Social Security Number Privacy Act; the Michigan Internet Privacy Protection
Act; any foreign, federal, state and/or local law, statute, regulation or
ordinance prohibiting discrimination, retaliation and/or harassment or governing
wage or commission payment claims; all common law claims including, but not
limited to, actions in defamation, intentional infliction of emotional distress,
misrepresentation, fraud, wrongful discharge, and breach of contract; all claims
to any non-vested ownership interest in the Company, contractual or otherwise,
and any claim or damage arising out of Executive’s employment with and/or
separation from the Company (including a claim for retaliation) under any common
law theory or any federal, state or local statute or ordinance not expressly
referenced above. Executive understands that, by releasing all of Executive’s
legally waivable claims, known or unknown, against the Released Parties,
Executive is releasing all of Executive’s rights to bring any claims against any
of them based on any actions, decisions or events occurring through the date
Executive signs this Agreement including the terms and conditions of Executive’s
employment and the termination/resignation of Executive’s employment.

 

As a part of this Agreement, Executive expressly agrees to the release of any
rights or claims arising out of the Age Discrimination in Employment Act
(“ADEA,” 29 U.S.C. § 621, et seq.), as amended, including the Older Workers
Benefit Protection Act, and in connection with such waiver: (a) Executive is
hereby advised to consult with an attorney prior to signing this Agreement; (b)
Executive shall have a period of twenty-one (21) days from the date of receipt
of this Agreement in which to consider the terms of this Agreement; and (c)
Executive may revoke this Agreement at any time during the first seven (7) days
following Executive’s execution of the Agreement, and the waiver and release
shall not be effective or enforceable until the seven (7) day period has
expired. As between Executive and the Released Parties, this Agreement does not
constitute a waiver of any claim under the ADEA that may arise after the date of
the execution of this Agreement.

 

 2 

 

  

Executive understands that, by releasing all of Executive’s legally waiveable
claims, known or unknown, against the Released Parties, Executive is releasing
all of Executive’s rights to bring any claims against any of them based on any
actions, decisions or events occurring through the date Executive signs this
Agreement including the terms and conditions of Executive’s employment and the
termination of Executive’s employment.

 

Nothing in this Agreement shall be construed to prohibit Executive from
contacting, filing a charge or participating in any proceeding or investigation
by the U.S. Equal Employment Opportunity Commission (“EEOC”), the Department of
Labor (“DOL”), the National Labor Relations Board (“NLRB”), the Securities and
Exchange Commission (“SEC”) or other government agency (collectively “Government
Agencies”). Notwithstanding the foregoing, Executive agrees to waive any right
to recover monetary damages in any charge, complaint, or lawsuit filed by
Executive or on Executive’s behalf, with the exception of any award by the SEC.

 

4.           Continuing Obligations.

 

a.       Confidentiality. Executive acknowledges and reaffirms Executive’s
obligation to keep confidential and not to disclose any and all non-public
information concerning the Company that Executive acquired during the course of
Executive’s employment with the Company, including, but not limited to, any
non-public information concerning the Company’s business affairs, business
prospects, and financial condition.

 

b.       Post-Employment Restrictive Covenants. Executive further acknowledges
and reaffirms Executive’s post-employment obligations set forth in the
Confidentiality Agreement referenced in Section 6 of the Employment Agreement,
which remain in full force and effect, including but not limited to any
non-compete, non-solicit and non-disclosure obligations.

 

5.           Cooperation. Following Executive’s resignation without cause (as
defined in the Employment Agreement), Executive shall assist and cooperate with
the Company in the orderly transition of work to others if so requested by the
Company. Executive shall cooperate with the Company and be responsive to
requests for information relating to business matters about which Executive may
have information or knowledge and reasonably assist the Company, as the case may
be, with any litigation, threatened litigation or arbitration proceeding
relating to the Company’s business as to which business Executive had relevant
knowledge, and the Company shall reimburse Executive for reasonable costs,
including attorneys’ fees and expenses, actually incurred by Executive in
connection with such assistance.

 

6.           Non-disparagement. Executive understands and agrees that as a
condition for the consideration herein described, Executive shall not make any
false, disparaging or derogatory statements to any person or entity, including
any media outlet, regarding the Company or any of its affiliates, subsidiaries,
directors, officers, Executives, agents or representatives or about the
Company's or its subsidiaries’ business affairs and/or financial condition.
Executive understands and agrees that Executive’s commitment not to defame,
disparage, or impugn Company’s reputation constitutes a willing and voluntary
waiver of Executive’s rights under the First Amendment of the United States
Constitution and other laws. However, these non-disparagement obligations, do
not limit Executive’s ability to truthfully communicate with the EEOC, DOL,
NLRB, SEC, and comparable state or local agencies or departments whether such
communication is initiated by Executive or in response to the government. 



 

 3 

 

 

7.           Communications with Government Agencies. Nothing in this Agreement
or any other agreement between the Company and Executive or any policy of the
Company:

 



a.       prohibits Executive from communicating with Government Agencies about a
potential violation of the law;

 

b.       limits Executive’s ability, without notice to or approval from the
Company: (i) to file a charge or complaint with a Government Agency; (ii) to
participate in an investigation or proceeding conducted by a Government Agency;
or (iii) to provide information or documents to a Government Agency in
connection with an investigation or proceeding; or

 

c.       restricts Executive’s right to receive a reward or incentive for
information provided to a Government Agency.

 

8.           Amendment and Waiver. This Agreement shall be binding upon the
Parties and may not be modified in any manner, except by an instrument in
writing of concurrent or subsequent date signed by duly authorized
representatives of the Parties hereto. This Agreement is binding upon and shall
inure to the benefit of the Parties and their respective agents, assigns, heirs,
executors, successors and administrators. No delay or omission by the Company or
Executive in exercising any right under this Agreement shall operate as a waiver
of that or any other right. A waiver or consent given by the Company on any one
occasion shall be effective only in that instance and shall not be construed as
a bar to or waiver of any right on any other occasion.

 

9.           Validity. Should any provision of this Agreement be declared or be
determined by any court of competent jurisdiction to be illegal or invalid, the
validity of the remaining parts, terms or provisions shall not be affected
thereby and said illegal or invalid part, term or provision shall be deemed not
to be a part of this Agreement.

 

10.       Severability. If any provision or part of a provision of this
Agreement (except any provision or part of a provision contained in Sections 2
and 3 of this Agreement) shall be determined to be void or unenforceable by an
arbitrator, court of law, administrative agency or tribunal of competent
jurisdiction, the remainder of the Agreement shall remain valid and enforceable
by any party, and all other valid provisions of the Agreement shall survive and
continue to bind the parties. If, however, any provision or part of a provision
contained in Sections 2 and/or 3 of this Agreement shall be determined to be
void or unenforceable by an arbitrator, court of law, administrative agency or
tribunal of competent jurisdiction, the entire Agreement shall be unenforceable,
as each party recognizes and acknowledges that the duties, rights and
obligations set forth in Sections 2 and 3 of this Agreement are essential to the
Agreement.

 

11.         Nature of Agreement. Executive understands and agrees that this
Agreement is a separation agreement and does not constitute an admission of
liability or wrongdoing on the part of the Company.

 

12.         Acknowledgments. Executive acknowledges that Executive has been
given at least 21 days to consider this Agreement, and that the Company advised
Executive to consult with an attorney of Executive’s own choosing prior to
signing this Agreement. Executive understands that Executive may revoke this
Agreement for a period of seven (7) days after Executive signs this Agreement by
notifying the Company, in writing, and the Agreement shall not be effective or
enforceable until the expiration of the Revocation Period. For the avoidance of
doubt, Executive understands and agrees that by entering into this Agreement,
Executive is waiving any and all rights or claims Executive might have under the
Age Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act, and that Executive has received consideration beyond that to
which Executive was previously entitled. 



 

 4 

 

 

13.         Tax Provision. In connection with the separation benefits to be
provided to Executive pursuant to the Employment Agreement, the Company shall
withhold and remit to the tax authorities the amounts required under applicable
law, and Executive shall be responsible for any and all applicable taxes with
respect to such payments under applicable law. Executive acknowledges that
Executive is not relying upon the advice or representation of the Company with
respect to the tax treatment of any of the payments set forth in the Employment
Agreement.

 

14.       Voluntary Assent. Executive affirms that no other promises or
agreements of any kind have been made to or with Executive by any person or
entity whatsoever to cause Executive to sign this Agreement, and that Executive
fully understands the meaning and intent of this Agreement. Executive states and
represents that Executive had an opportunity to fully discuss and review the
terms of this Agreement with an attorney. Executive further states and
represents that Executive has carefully read this Agreement, understands the
contents herein, freely and voluntarily assents to all of the terms and
conditions hereof and signs Executive’s name of Executive’s own free act.

 

15.       Entire Agreement. This Agreement, the Employment Agreement,
Confidentiality Agreement referenced in Section 6 of the Employment Agreement,
and the Stock Option Agreement, which survive termination/resignation of
Executive’s employment with the Company, contain and constitute the entire
understanding and agreement between Executive and the Company and supersede and
cancel any other previous oral and written negotiations, agreements, and
commitments between the Parties.

 

16.       Governing Law, Venue and Jurisdiction. This Agreement and all
transactions contemplated by this Agreement shall be governed by, construed, and
enforced in accordance with the laws of the State of Michigan without regard to
any conflicts of laws, statutes, rules, regulations or ordinances. Executive
consents to personal jurisdiction and venue in the Circuit Court in and for
Ingham County, Michigan regarding any action arising under the terms of this
Agreement and any and all other disputes between Executive and the Company.

 

17.       Arbitration. Any and all controversies and disputes between Executive
and the Company arising from this Agreement or regarding any other matter
whatsoever shall be submitted to arbitration before a single unbiased arbitrator
skilled in arbitrating such disputes under the American Arbitration Association,
utilizing its employment rules.  Any fees paid to the arbitrator or the American
Arbitration Association shall be borne exclusively by the Company. The process
for selecting a single unbiased arbitrator shall be decided between the Company
and Executive.  If Executive and the Company are unable to agree upon a single
unbiased arbitrator the selection rules imposed by the AAA shall be used.  Any
arbitration action brought pursuant to this section shall be heard in Lansing,
Michigan.  The arbitration shall be governed by the Michigan Uniform Arbitration
Act (MCL Section 691.198 et seq.) and judgment upon the award rendered by the
arbitration may be entered by any court having jurisdiction over such award. 
The Circuit Court in and for Lansing, Michigan shall have concurrent
jurisdiction with any arbitration panel for the purpose of entering temporary
and permanent injunctive relief, but only with respect to any alleged breach of
the Confidentiality Agreement referenced in Section 6 of the Employment
Agreement. The arbitration proceedings shall be recorded, a transcript produced,
and the arbitrator shall issue written findings of fact and conclusions of law
in support of the arbitrator’s decision.

 

[Signatures Appear on the Following Page]

 

 5 

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Agreement
Date.

 

EXECUTIVE   XG Sciences, Inc.         /s/ Philip. L Rose   By: /s/Steven C.
Jones Philip L. Rose   Name: Steven C. Jones       Its Authorized Representative

 



 6 

 